An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Paredes on 8 September 2021. Applicant agreed to clarifying amendments, as set forth below.
The application has been amended as follows: 
Claim 1 was amended as follows:
1. A Monitoring Device comprising: a body area network operably coupled to a plurality of device antenna arrays; the body area network comprised of a plurality of sensors; the plurality of sensors and the plurality of device antenna arrays include a central processing unit for creating and monitoring signals; the plurality of sensors and the plurality of device antenna arrays are connected wirelessly each other and to [a] the central processing unit [controller]; the central processing unit processes all signals received from the plurality of sensors and the plurality of device antenna arrays; the plurality of device antenna arrays operate at a mm-wave range, a UHF, or a microwave range; the plurality of device antenna arrays further comprises a filter element and a coupler including a functionality sensitive to a medium.
In claim 3, line 5, -- are configured to -- was inserted before “wrap”. 
In claim 7, line x, “signales” was changed to -- signals --.
In claim 8, line 5, -- when the measurement is made -- was inserted after “body”. 
In claim 9, line 9, -- when the measurement is made -- was inserted after “body”.

Claim 11 was amended as follows:
11. A method of monitoring comprising: 
operably coupling a body area network to a plurality of device antenna arrays; the body area network comprised of a plurality of sensors and the plurality of device antenna arrays targeting multiple locations on the body, creating and monitoring signals from the plurality of sensors and plurality of device antenna arrays by a central processing unit operably coupled with the plurality of sensors and the plurality of device antenna arrays; connecting plurality of sensors and plurality of device antenna arrays wirelessly to each other and to [a] the central processing unit; processing all signal information received from the plurality of sensors and the plurality of device antenna arrays by the central processing unit; 
operating the plurality of device antenna arrays at a UHF, a microwave range, or a mm- wave range; 
including a filter element and a couple with a functionality sensitive to a medium.
In claim 17, line 2, “elemens” was changed to -- elements --.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    115
    533
    media_image1.png
    Greyscale





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791